 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
EXHIBIT 10.4



 
 
 
 
 
 
 
 
 
 
Recorder’s Cover Sheet
 
Document: Mortgage, Leasehold Mortgage, Assignment of Rents, Security Agreement
and Fixture Financing Statement
 
Preparer Information:  Ted Smith, Esq., Paul, Hastings, Janofsky & Walker LLP,
600 Peachtree Street, Suite 2400, Atlanta, Georgia 30308 (404) 815-2244
 
Taxpayer Information:
Diamond Jo Worth, LLC
600 Star Brewery Drive, Suite 110
Dubuque, IA  52001
 
Return Document To:
Ted Smith, Esq.
Paul, Hastings, Janofsky & Walker LLP
600 Peachtree Street, Suite 2400
Atlanta, Georgia 30308
(404) 815-2244
 
Grantors:
Diamond Jo Worth, LLC
 
Grantees:
Wells Fargo Foothill, Inc, as Agent
 
Legal Description:  See attached Exhibits A and B
 
Document or instrument number of previously recorded documents:
 
 

LEGAL_US_W # 6257936.4
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
MORTGAGE, LEASEHOLD MORTGAGE,
ASSIGNMENT OF RENTS,
SECURITY AGREEMENT
AND
FIXTURE FINANCING STATEMENT
FROM
DIAMOND JO WORTH, LLC
TO
WELLS FARGO FOOTHILL, INC.,
AS AGENT
 
 
 
 
 
 
 
 
 
NOTICE:  This Mortgage secures credit in the maximum principal amount of
$49,666,666.68.  Loans and advances up to this amount, together with interest,
are senior to indebtedness to other creditors under subordinated or subsequently
recorded and filed mortgages and liens.
 
This Mortgage contains an after-acquired property clause.
 
 
 
 
 

LEGAL_US_W # 6257936.4
 
 

--------------------------------------------------------------------------------

 

This Mortgage (this “Mortgage”) is made as of August  6, 2009, by Diamond Jo
Worth, LLC, a Delaware limited liability company (the “Company”), in favor of
Wells Fargo Foothill, Inc., a California corporation, as agent (“Agent”; Agent,
together with its successors and assigns, is referred to herein as “Mortgagee”)
for the Lenders (as defined in the hereinafter defined Loan Agreement) under
that certain Loan and Security Agreement dated as of June 16, 2004, as amended
by that certain First Amendment to Loan and Security Agreement dated as of
November 10, 2004, as amended by that certain Second Amendment to Loan and
Security Agreement dated as of July 12, 2005, as amended by that certain Third
Amendment to Loan and Security and Consent Agreement dated as of December 6,
2006, as amended by that certain Fourth Amendment to Loan and Security Agreement
and Consent dated as of December 22, 2006, as amended by that certain Fifth
Amendment to Loan and Security Agreement dated as of June 30, 2008, and as
further amended by that certain Sixth Amendment to Loan and Security Agreement
dated as of October 6, 2008 (as hereafter amended, restated, supplemented or
otherwise modified from time to time, collectively, the “Loan Agreement”) among
Diamond Jo, LLC (formerly known as Peninsula Gaming Company, LLC), a Delaware
limited liability company (“DJL”), The Old Evangeline Downs, L.L.C., a Louisiana
limited liability company (“OED,” together with DJL and the Company,
collectively, “Borrowers,” and each, a “Borrower”), Mortgagee and Lenders.
 
RECITALS
 
WHEREAS, the Company is the sole owner of (i) a fee simple interest (the “Fee
Simple Interest”) for certain premises located in Worth County, Iowa and more
particularly described on Exhibit A attached hereto, and (ii) a leasehold
interest (the “Leasehold Interest”) created under the lease with respect to
certain premises located in Worth County, Iowa and more particularly described
on Exhibit B attached hereto (the “Lease”) (such Leasehold interest and Fee
Simple Interest is hereinafter referred to as the “Real Property”);
 
WHEREAS, pursuant to that certain Borrower Supplement, dated as of even date
herewith, among the Company, Peninsula Gaming, LLC, a Delaware limited liability
company, and Agent, the Company has become a “Borrower” under the Loan Agreement
with the same force and effect as if original named therein as a “Borrower”; and
 
WHEREAS, pursuant to the Loan Agreement, Lenders have agreed to loan Borrowers
the maximum principal amount of $49,666,666.68, subject to the terms and
conditions in the Loan Agreement and maturing on January 15, 2012.  The Loan
Agreement provides that to secure performance by Borrowers of their obligations
under the Loan Agreement, the Company will execute and deliver this Mortgage to
Mortgagee for the benefit of the Lender Group (as defined in the Loan
Agreement).  The Loan Agreement, this Mortgage, the other Loan Documents (as
defined in the Loan Agreement) and any other document referred to in or made
with reference to the Loan Documents are hereby incorporated by reference, and
are sometimes collectively referred to as “Transaction Documents”.
 
GRANTING CLAUSES
 
NOW, THEREFORE, in consideration of ten dollars and other good and valuable
consideration, the receipt of and sufficiency of which are hereby acknowledged,
and to secure
 

LEGAL_US_W # 6257936. 4
 
 
 

--------------------------------------------------------------------------------

 

(i)           the payment when due of indebtedness evidenced by the Loan
Agreement in the maximum principal sum of $49,666,666.68, bearing interest as
set forth in the Loan Agreement and maturing on January 15, 2012, such date
being the “Maturity Date,” including, without limitation, all accrued and unpaid
interest thereon, and premiums and penalties, if any, thereon, including late
payment charges and Additional Interest (as defined in Section 5.2 hereof),
 
(ii)           all other sums that may or shall become due hereunder, in
connection with the Loan Agreement or under the other Transaction Documents,
including the costs and expenses of enforcing any provision of any of the
foregoing documents,
 
(iii)           the reimbursement to Mortgagee of all monies which may be
advanced as herein provided and of any and all costs and expenses (including
reasonable attorneys’ fees and expenses) incurred or paid on account of any
litigation at law or in equity that may arise in respect of this Mortgage or the
obligations secured hereby or the lands and premises and other property herein
mentioned or in obtaining possession of said lands and premises and other
property after any sale that may be made as hereinafter provided,
 
(iv)           the payment by the Company to Mortgagee of all sums, if any, as
may be duly expended or advanced by Mortgagee in the performance of any
obligation of the Company as provided hereunder,
 
(v)           the payment of any and all other indebtedness that this Mortgage
by its terms secures and
 
(vi)           the performance and observance of the covenants, agreements and
obligations of Borrowers contained herein and in the other Transaction Documents
 
(all obligations and sums included in the foregoing clauses (i), (ii), (iii),
(iv), (v) and (vi) being hereinafter collectively referred to as the “Secured
Obligations”), and in order to charge with such performance and with such
payments said lands and premises and other property hereinafter described and
the rents, revenues, issues, income and profits thereof, the Company does hereby
mortgage, affect, hypothecate, to inure to the use and benefit of Mortgagee and
its successors and assigns, for the benefit of the Lender Group, all right,
title and interest of the Company now or hereafter owned or leased, in, to or
under, or derived from each and all of the following properties, estates,
rights, titles and interests (collectively, the “Mortgaged Property”):
 
(a)           the Real Property and all tenements, hereditaments, appurtenances,
estates and rights in and to any of the Real Property and all component parts of
the Real Property, including without limitation all of the Company’s right,
title and interest as tenant under the Lease;
 
(b)           all buildings, improvements and other structures now or hereafter
located on any of the Real Property (the “Improvements”);
 
(c)           all of the Company’s right, title and interest in and to all
servitudes, easements, rights-of-way, gores of land, streets, ways, alleys,
passages, sewer rights, waters, water courses, water rights and powers, and all
estates, rights, title, interests, privileges, liberties, prescriptions,
advantages and appurtenances of any nature whatsoever, in any way belonging,
relating or pertaining to any of the Real Property or the Improvements;
 

LEGAL_US_W # 6257936. 4
 
 
 

--------------------------------------------------------------------------------

 
 
 
(d)           all of the Company’s right, title and interest in and to any right
to purchase, or to use and occupy, any land adjacent to any of the Real Property
and any land lying in the bed of any street, road or avenue, opened or proposed,
in front of or adjoining any of the Real Property;
 
(e)           all of the Company’s right, title and interest, to all machinery,
apparatus, equipment, fittings, fixtures and other property of every kind and
nature whatsoever now or hereafter located upon any of the Real Property or the
Improvements, and all component parts of any building or other construction
located on any of the Real Property or appurtenances thereto, and used in
connection with the operation and occupancy of any of the Real Property or the
Improvements, and all building equipment, material and supplies of any nature
whatsoever now or hereafter located in or upon any of the Real Property or the
Improvements, including, without limitation, all metals, lumber and lumber
products, bricks, stones, building blocks, sand, cement, roofing materials,
paint, doors, windows, hardware, wires, wiring and other building materials and
any building equipment, materials and supplies obtained for use in connection
with any of the Real Property or the Improvements and all additions,
replacements, modifications and alterations of any of the foregoing, including,
but without limiting the generality of the foregoing, all heating, lighting
incinerating and power equipment, engines, pipes, tanks, motors, conduits,
switchboards, plumbing, lifting, cleaning, fire prevention, fire extinguishing,
refrigerating, ventilating and communications apparatus, air cooling and air
conditioning apparatus, elevators, ducts and compressors and all other equipment
and fixtures (collectively, the “Fixtures”).  The Company acknowledges that all
Fixtures are part and parcel of the real estate and appropriated to the use of
the real estate and, whether or not affixed or annexed to the Improvements,
shall for the purpose of this Mortgage be deemed conclusively to be real estate
and mortgaged hereby;
 
(f)           all of the Company’s right, title and interest to all plans and
specifications for the Real Property and the Improvements, all contracts with
architects and engineers responsible for the design of the Improvements, the
preparation or evaluation of any of such plans and specifications or the
supervision of the construction of any of the Improvements, all contracts to
which the Company is now or hereafter a party providing for the connection
therewith or the furnishing or installation of any Fixtures or other personal
property in connection therewith, all contracts to which the Company is now or
hereafter a party providing for the management of the construction of any of the
Improvements, all rights of the Company as a third party beneficiary under all
contracts and subcontracts pertaining to the Real Property or the Improvements
as to which the Company is not a party, all payment and performance bonds
relating to the Real Property or the Improvements and all other contracts and
agreements related to the design, management, construction, equipping and
development of the Real Property or the Improvements (collectively, the
“Construction Documents”);
 

LEGAL_US_W # 6257936. 4
 
 
 

--------------------------------------------------------------------------------

 

 
(g)           all of the Company’s right, title and interest to all awards or
payments, and any interest paid or payable with respect thereto, that may be
made with respect to all or any portion of the Real Property, the Improvements
or the Fixtures, whether from the exercise of right of condemnation, eminent
domain or similar proceedings (including any transfer made in lieu of the
exercise of said right), or from any taking for public use, or for any other
injury to or decrease in the value of all or any portion of the Real Property,
the Improvements or the Fixtures, or as a result of the exercise by any
governmental authority of any right or option to purchase any of the Real
Property, all of the foregoing to be held, applied and paid in accordance with
the provisions of this Mortgage (collectively, the “Eminent Domain Awards”);
 
(h)           all of the Company’s right, title and interest to all proceeds of,
and any unearned premiums on, any insurance policies covering all or any portion
of the Real Property, the Improvements or the Rents (as hereinafter defined),
including, without limitation, the right to receive and apply the proceeds of
any insurance, judgments, or settlements made in lieu thereof, for damage to all
or any portion of the Real Property or the Improvements and any interest
actually paid with respect thereto, all of the foregoing to be held, applied and
paid in accordance with the provisions of this Mortgage (collectively, the
“Insurance Proceeds”);
 
(i)           all of the Company’s right, title and interest as lessor or
landlord to all leases and other agreements affecting the use or occupancy of
any of the Real Property or the Improvements now in effect or hereafter entered
into (including, without limitation, subleases (including subleases of the
Lease, licenses, concessions, tenancies and other occupancy agreements covering
or encumbering all or any portion of the Real Property or the Improvements), but
excluding any licenses and permits to the extent not assignable under applicable
law, including without limitation, liquor and gaming licenses, together with any
modifications, extensions or renewals of the same (collectively, excluding the
Lease, the “Space Leases”) and the rents, revenues, issues, income, products and
profits of the Real Property and the Improvements, including, without
limitation, any security deposits or other funds deposited with the Company
pursuant to the Space Leases (collectively, the “Rents”), together with any
guarantees of the Space Leases or Rents delivered to the Company from time to
time, and any modifications, extensions and renewals of any such guarantees,
together with the right, but not the obligation, to exercise options, to give
consents and to collect, receive and receipt for the Rents and apply the Rents
to the payment of the Secured Obligations and to demand, sue for and recover the
Rents (when due and payable), subject to a license in favor of the Company in
respect thereof prior to the occurrence of an Event of Default (as defined in
Section 5.1 hereof); and
 

LEGAL_US_W # 6257936. 4
 
 
 

--------------------------------------------------------------------------------

 

(j)           any and all other, further or additional rights, title, estates
and interests of the Company in and to any of the Real Property or the
Improvements or the Fixtures, and all renewals, substitutions and replacements
of and all additions and appurtenances to any of the Real Property or the
Improvements or the Fixtures or constructed, assembled or placed on any of the
Real Property or the Improvements, and all conversions of the assemblage,
placement or conversion, as the case may be, and in each such case without any
further mortgage, conveyance, assignment or other act by the Company, shall
become subject to the lien of this Mortgage as fully and completely, and with
the same effect, as though now owned by the Company, the Company expressly
agreeing that if the Company shall at any time acquire any other right, title,
estate or interest in and to any of the Real Property, the Improvements or the
Fixtures, the lien of this Mortgage shall automatically attach to and encumber
such other right, title, estate or interest as a first lien thereon.
 
AND, as additional security, the Company hereby grants to Mortgagee, for the
benefit of the Lender Group, a continuing security interest in (a) the Fixtures,
(b) the Construction Documents, (c) the Insurance Proceeds, (d) the Eminent
Domain Awards, (e) the Space Leases, (f) the Rents, (g) all proceeds of the
foregoing and (h) all proceeds of any of the Real Property and the Improvements
(collectively, the “Security Interests Property”) and this Mortgage shall be
effective as a security agreement pursuant to the Uniform Commercial Code as
enacted and in effect in the state in which any of the Real Property is located
(the “Code”).
 
HABENDUM
 
TO HAVE AND TO HOLD the Mortgaged Property, the rights and privileges hereby
conveyed or assigned, or intended so to be, unto Mortgagee and its successors
and assigns, for the benefit of the Lender Group, forever for the uses and
purposes and subject to the terms and conditions herein set forth.
 
SUBJECT, HOWEVER,  to Permitted Liens (as defined in the Loan Agreement).
 
PROVIDED NEVERTHELESS, should Borrowers pay and perform all the Secured
Obligations in accordance with the Loan Agreement and the Security Documents,
then these presents will be of no further force and effect, and this Mortgage
shall be satisfied by Mortgagee, at the expense of the Company.
 
The Company FURTHER agrees as follows:
 
ARTICLE I
COVENANTS
 
Section 1.1                      Performance of Obligations.  The Company shall
pay and perform the Secured Obligations.  Time is of the essence hereof.
 
Section 1.2                      Further Assurances.  If Mortgagee requests in
its Permitted Discretion, the Company shall sign and deliver and cause to be
recorded as Mortgagee shall direct any further mortgages, instruments of further
assurance, certificates and other documents
 

LEGAL_US_W # 6257936. 4
 
 
 

--------------------------------------------------------------------------------

 

as Mortgagee may consider reasonably necessary or desirable in order to perform,
perfect, continue, and preserve the obligations of the Company under the
Transaction Documents.  The Company further agrees to pay to Mortgagee, upon
demand, all costs and expenses incurred by Mortgagee in connection with the
preparation, execution, recording, filing and refiling of any such documents,
including attorneys’ fees that are reasonable and title opinion or title
insurance costs.
 
Section 1.3                      Operation and Maintenance; Compliance with
Laws.  The Company shall cause the Mortgaged Property to be maintained in good
working order and condition, ordinary wear and tear excepted, and the Company
shall make all necessary repairs, renewals, replacements, additions, betterments
and improvements thereto, as shall be reasonably necessary for the proper
conduct of the business of the Company.  The Company shall comply or cause
compliance with all laws, ordinances and regulations of any governmental
authority with reference to the Mortgaged Property and the manner of using or
operating the same, including any Environmental Laws or Regulations and
Accessibility Regulations, as hereafter defined, and with any restrictive
covenants affecting the title to the Mortgaged Property, and with the terms of
all insurance policies relating to the Mortgaged Property, except where the
non-compliance with which, individually or in the aggregate, would not result in
and reasonably could not be expected to result in a Material Adverse Change (as
defined in the Loan Agreement).
 
Section 1.4                      Payment of Utilities, Impositions, Liens.  The
Company shall pay or cause to be paid when due all charges or fees for utilities
and services supplied to the Mortgaged Property. The Company, at least five (5)
days before any penalty attaches thereto, shall pay and discharge, or cause to
be paid and discharged, all taxes, assessments and governmental charges or
levies (collectively, “Impositions”) imposed upon or against it, its income or
profits, the Mortgaged Property or rents therefrom, or upon or against the
Secured Obligations, or upon or against the interest of Mortgagee in the
Mortgaged Property or the Secured Obligations, except Impositions measured by
the income of Mortgagee or unless the subject of a Permitted Protest (as defined
in the Loan Agreement). The Company shall provide evidence of such payment at
Mortgagee’s request.  This Mortgage is and shall be maintained by the Company as
a valid first mortgage lien and first security interest in the Mortgaged
Property, subject only to the Permitted Liens (as defined in the Loan
Agreement).  Except as otherwise provided in the Loan Agreement, the Company
shall not, directly or indirectly, create or suffer, or permit to be created or
suffered, against the Mortgaged Property or any part thereof, and the Company
will promptly discharge any Lien (as defined in the Loan Agreement) or other
Imposition that may affect the Mortgaged Property or any part thereof, or any
interest therein, except the Permitted Liens.  If any Lien not permitted
hereunder is filed, the Company will cause the same to be discharged promptly by
payment or bonding or otherwise to the satisfaction of Mortgagee and will
exhibit to Mortgagee evidence of payment, discharge, bonding or other
disposition satisfactory to Mortgagee.
 
Section 1.5                      Intentionally omitted.
 
Section 1.6                      Insurance.
 
(a)           The Company shall maintain insurance on the Mortgaged Property as
specified in Section 6.8 of the Loan Agreement.
 

LEGAL_US_W # 6257936. 4
 
 
 

--------------------------------------------------------------------------------

 

(b)           Subject to the provisions of Section 3.1 hereof, nothing contained
in this Section or elsewhere in this Mortgage shall relieve the Company of its
duty to maintain, repair, replace or restore the Improvements or the Fixtures or
rebuild the Improvements, from time to time, in accordance with the applicable
provisions of the Transaction Documents, and nothing in this Section or
elsewhere in this Mortgage shall relieve the Company of its duty to pay the
Secured Obligations, which shall be absolute, regardless of the occurrence of
damage to or destruction of or condemnation of all or any portion of the
Mortgaged Property.
 
Section 1.7                      Books and Records; Financial Information.  The
Company shall (i) keep complete and accurate books and records with respect to
the Mortgaged Property; (ii) permit Mortgagee to inspect such books and records
during normal business hours and make copies thereof at Mortgagee’s expense; and
(iii) provide Mortgagee such information as is required by Section 6.3 of the
Loan Agreement.
 
Section 1.8                      Mortgage, Sale, Lease of the Mortgaged
Property.
 
(a)           The Company will not, now or in the future, mortgage, pledge or
encumber or place any Lien or encumbrance (or permit the same to exist) on the
Mortgaged Property, or any part thereof, without the prior written consent of
Mortgagee, except for Permitted Liens (including Liens that are replacements of
Permitted Liens to the extent that the original Indebtedness (as defined in the
Loan Agreement) is refinanced, renewed, or extended under Section 7.1(f) of the
Loan Agreement and so long as the replacement Liens only encumber those assets
that secured the refinanced, renewed or extended Indebtedness.
 
(b)           The Company shall not sell, convey, transfer or otherwise alienate
in any manner, whether directly or indirectly, any right, title or interest in
the Mortgaged Property, or any part thereof, without obtaining in each such
instance the prior written consent of Mortgagee, such consent not to be
unreasonably withheld, except as expressly permitted under the Loan Agreement.
 
(c)           Except as otherwise expressly permitted under the Transaction
Documents or as otherwise expressly permitted hereunder, the Company shall not,
without Mortgagee’s prior consent, which consent will not be unreasonably
withheld, enter into any agreement with or conveyance to any other person or
entity permitting the use of any excess development rights that might otherwise
be used by the Company in expanding, altering, reconstructing, replacing or
otherwise improving the Improvements or making any other improvements on the
Mortgaged Property, or otherwise permit or suffer any change of the zoning of
the Mortgaged Property or the use that may be made thereof.
 
Section 1.9                      Environmental - ADA.  The Company agrees:
 
(a)           Except for substances normally used for maintenance or operation
of the Mortgaged Property which are used, stored and disposed of in accordance
with all applicable Environmental Regulations, the Company shall not, nor shall
it permit others to, place, store, locate, generate, produce, create, process,
treat, handle, transport, incorporate, discharge, emit, spill, release, deposit
or dispose of any Hazardous Substance in, upon, under, over or from the
Mortgaged Property.  The Company shall cause all Hazardous Substances found on
or under the Mortgaged Property, which are not permitted under the foregoing
sentence, and
 

LEGAL_US_W # 6257936. 4
 
 
 

--------------------------------------------------------------------------------

 

which exist in quantities which violate applicable Environmental Laws or
Regulations, to be properly removed therefrom and properly disposed of at the
Company’s cost and expense.  The Company shall not install or permit to be
installed any underground storage tank on or under the Mortgaged Property.  If
Mortgagee shall reasonably request, the Company shall at its cost obtain and
deliver to Mortgagee an environmental review, audit, assessment and/or report
relating to the Mortgaged Property, or shall have any previously delivered
materials updated and/or amplified, in each case by an engineer or scientist
acceptable to Mortgagee; provided, however, that so long as no Default or Event
of Default has occurred and is continuing, the Company shall not be required to
obtain and deliver to Mortgagee such environmental review, audit, assessment
and/or report relating to the Mortgaged Property or have any previously
delivered materials updated and/or amplified more frequently than once per
calendar year.
 
(b)           the Company shall comply in all material respects with all
Accessibility Regulations which are applicable to the Mortgaged Property.  If
Mortgagee shall reasonably request, the Company shall at its cost obtain and
deliver to Mortgagee an Accessibility Regulation compliance report relating to
the Mortgaged Property, or shall have any previously delivered materials updated
and/or amplified, in each case by a qualified consultant acceptable to
Mortgagee; provided, however, that so long as no Default or Event of Default has
occurred and is continuing, the Company shall not be required to obtain and
deliver to Mortgagee such Accessibility Regulation compliance report relating to
the Mortgaged Property or have any previously delivered materials updated and/or
amplified more frequently than once per calendar year.
 
(c)           the Company shall, promptly within 10 days after obtaining actual
knowledge thereof, give notice to Mortgagee of:  (i) any activity in violation
of any applicable Environmental Laws or Regulations relating to the Mortgaged
Property; (ii) any governmental or regulatory actions instituted or threatened
under any Environmental Laws or Regulations or any Accessibility Regulations
affecting the Mortgaged Property; (iii) all claims made or threatened by any
third party against the Mortgaged Property relating to any Hazardous Substance
or a violation of any Environmental Laws or Regulations or any Accessibility
Regulations; and (iv) any discovery by the Company of any occurrence or
condition on or under the Mortgaged Property or on or under any real property
adjoining or in the vicinity of the Mortgaged Property which could subject the
Company, Mortgagee or the Mortgaged Property to a claim under any Environmental
Laws or Regulations or Accessibility Regulations which reasonably could be
expected to result in a Material Adverse Change (as defined in the Loan
Agreement).  Any such notice shall include copies of any written materials
received by the Company.
 
(d)           Any investigation, remedial or corrective action taken with
respect to the Mortgaged Property shall be done under the supervision of a
qualified consultant, engineer or scientist acceptable to Mortgagee who shall,
at the Company’s cost and at the completion of such investigation or action,
provide a written report of such investigation or action to Mortgagee.
 
(e)           If the Mortgaged Property has, or is suspected to have, asbestos
or asbestos containing materials (“ACM”) which, due to its condition, location
and/or planned building renovation or demolition, is recommended to be abated by
repair, encapsulation, removal or other action, the Company shall promptly carry
out the recommended abatement action.  If the recommended abatement includes
removal of ACM, the Company shall cause the same to be removed and
 

LEGAL_US_W # 6257936. 4
 
 
 

--------------------------------------------------------------------------------

 

disposed of offsite by a licensed and experienced asbestos removal contractor,
all in accordance with Environmental Laws or Regulations.  Upon completion of
the recommended abatement action, the Company shall deliver to Mortgagee a
certificate, signed by an officer of the Company and the consultant overseeing
the abatement action, certifying to Mortgagee that the work has been completed
in material compliance with all applicable laws, ordinances, codes and
regulations (including, without limitation, those regarding notification,
removal and disposal) and that no airborne fibers beyond permissible exposure
limits remain on site.  The Company shall maintain and keep in effect at all
times an Operations and Maintenance Program (as contemplated by Environmental
Protection Agency guidance document entitled “Managing Asbestos In Place: A
Building Owner’s Guide to Operations and Maintenance Programs for
Asbestos–Containing Materials”) for managing in place any ACM in the Mortgaged
Property.  The Company shall deliver a complete copy of such Operations and
Maintenance Program to Mortgagee and certify to Mortgagee that such Program is
in place and in effect.
 
(f)           After the occurrence and during the continuance of an Event of
Default, or if at any time there is a reasonable basis to believe that a
violation of Environmental Laws or Regulations may have occurred on the
Mortgaged Property, Mortgagee shall have the right, after ten (10) days’ prior
written notice to the Company, to have an environmental review, audit,
assessment, testing program and/or report with respect to the Mortgaged Property
performed or prepared by an environmental engineering firm selected by
Mortgagee.  The Company shall reimburse Mortgagee for the cost incurred for each
such action within ten (10) days following demand therefor by Mortgagee.  The
amount shall accrue interest at the Additional Interest Rate (as defined in
Section 5.2) from and including the date of disbursement by Mortgagee through
the date of payment by the Company.
 
For purposes of this Mortgage, the following definitions shall apply:
 
“Environmental Laws or Regulations” means and includes the Federal Comprehensive
Environmental Response, Compensation and Liability Act (“CERCLA” or the Federal
Superfund Act) as amended by the Superfund Amendments and Reauthorization Act of
1986 (“SARA”), 42 U.S.C. Sec.Sec. 9601 et seq.; the Federal Resource
Conservation and Recovery Act of 1976 (“RCRA”), 42 U.S.C. Sec.Sec. 6901 et seq.;
Chapter 455B of the Iowa Code; the Clean Water Act, 33 U.S.C. Sec.Sec. 1321 et
seq.; the Toxic Substances Control Act, 15 U.S.C. Sec. 2601 et seq.; the Safe
Drinking Water Act, 42 U.S.C. Sec. 3803 et seq.; the Oil Pollution Act of 1990,
33 U.S.C. Sec. 2701 et seq.; the Emergency Planning and the Community
Right-to-Know Act of 1986, 42 U.S.C. Sec. 11001 et seq.; the Hazardous Material
Transportation Act, 49 U.S.C. Sec. 1801 et seq.; the Occupational Safety and
Health Act, 29 U.S.C. Sec. 651 et seq. (to the extent it regulates occupational
exposure to Hazardous Substances); and the Clean Air Act, 42 U.S.C. Sec.Sec.
7401 et seq., all as the same may be from time to time amended, and any other
federal, state, county, municipal, local or other statute, code, law, ordinance,
regulation, requirement or rule which may relate to or deal with human health or
the environment, including, without limitation, all regulations promulgated by a
regulatory body pursuant to any such statute, code, law or ordinance.
 
“Hazardous Substances” means asbestos, asbestos containing materials, urea
formaldehyde, polychlorinated biphenyls, nuclear fuel or materials, chemical
waste, radioactive materials, explosives, known carcinogens, petroleum products
including but not limited to crude oil or any fraction thereof, natural gas,
natural gas liquids, gasoline or synthetic gas, and any other waste, material,
substance, pollutant or contaminant which would subject the owner of the
Mortgaged Property to any damages, penalties, liabilities, or obligations under
any applicable Environmental Laws or Regulations.
 

LEGAL_US_W # 6257936. 4
 
 
 

--------------------------------------------------------------------------------

 

“Accessibility Regulations” means any law ordinance or regulation relating to
accessibility of facility or property for disabled, handicapped and/or
physically challenged persons, including, without limitation, the Americans With
Disabilities Act of 1991, as amended.
 
Section 1.10                      The Lease.  With respect to the Lease, the
Company hereby covenants and agrees that:
 
(a)           The Company will promptly pay when due and payable the rentals,
additional rents and other charges mentioned in and payable under the Lease
within the grace and cure periods provided in the Lease.
 
(b)           The Company will promptly perform and observe all of the terms,
covenants and conditions required to be performed and observed by the Company,
as lessee under the Lease, within the grace and cure periods provided in the
Lease, and will do all things reasonably necessary to preserve and to keep
unimpaired its rights under the Lease.  The Company will enforce or cause to be
enforced the obligations of the lessor under the Lease, to the end that the
Company may enjoy all of the material rights granted to it as lessee under the
Lease.
 
(c)           The Company will promptly notify the Mortgagee of any material
default by the Company in the performance or observance of any of the terms,
covenants or conditions on the part of the Company to be performed or observed
under the Lease.
 
(d)           The Company will (i) promptly notify the Mortgagee of the receipt
by the Company of any notice from the lessor under the Lease of a default by the
Company in the performance or observance of any of the terms, covenants or
conditions on the part of the Company to be performed or observed under the
Lease, (ii) promptly notify the Mortgagee of the receipt by the Company of any
notice from the lessor under the Lease to the Company of termination of the
Lease pursuant to the provisions thereof and (iii) promptly cause a copy of each
such notice received by the Company from the lessor under the Lease to be
delivered to the Mortgagee.
 
(e)           Except as otherwise expressly permitted under the Transaction
Documents or as otherwise expressly permitted hereunder, the Company will not,
without the prior consent of the Mortgagee (i) terminate, cancel, modify,
supplement or surrender or suffer or permit any termination, modification or
surrender of the Lease, (ii) fail or refuse to take timely and appropriate
action to renew the Lease pursuant to the applicable provisions thereof, (iii)
consent or refuse to consent to any action taken or to be taken by the lessor or
anyone else under the Lease, the result of which would materially diminish or
impair the security of this Mortgage (as determined by the Mortgagee), (iv)
further encumber the Leasehold Interest, notwithstanding any such right given to
the Company under the Lease, or (v) subordinate or consent to the subordination
of the Lease to any mortgage on the lessor’s interest in the premises demised by
the Lease.
 

LEGAL_US_W # 6257936. 4
 
 
 

--------------------------------------------------------------------------------

 

     (f)          Supplementing the provisions of subparagraph (e) above, if the
Lease is rejected or disaffirmed by the lessor thereunder (or by any receiver,
trustee, custodian or other party who succeeds to the rights of such lessor,
such receiver, trustee, custodian or other party being collectively, the “acting
lessor”) pursuant to any bankruptcy, insolvency, reorganization, moratorium or
similar law (any such law hereinafter collectively referred to as a “Bankruptcy
Law”), the Company covenants that it will not elect to treat the Lease as
terminated under 11 U.S.C. Sec.365(h) or any similar or successor law or right,
and hereby assigns to the Mortgagee the sole and exclusive right to make or
refrain from making any such election, and the Company agrees that any such
election, if made by the Company, shall be void and of no force or effect.
 
(g)           If the lessor or acting lessor under the Lease rejects or
disaffirms the Lease pursuant to any Bankruptcy Law and the Mortgagee elects to
have the Company remain in possession under any legal right the Company may have
to occupy the premises leased pursuant to the Lease, then (i) the Company shall
remain in such possession and shall perform all acts necessary for the Company
to retain its right to remain in such possession for the unexpired term of the
Lease (including all renewals thereof) whether such acts are required under the
then existing terms and provisions of the Lease or otherwise, and (ii) all of
the terms and provisions of this Mortgage and the lien created hereby shall
remain in full force and effect and shall be extended automatically to such
possession, occupancy and interest of the Company.
 
(h)           The Company will from time to time, after demand of the Company,
use reasonable efforts to obtain and deliver to the Mortgagee a written
statement from the lessor under the Lease, duly acknowledged, and certifying to
the Company (i) that the Lease is then in full force and effect and has not been
modified (or, if modified, setting forth all modifications), (ii) the date to
which the rent, additional rent and other charges thereunder have been paid,
(iii) whether or not, to the best knowledge of lessor under the Lease, the
Company is in default under the Lease, and, if the Company is in default, the
specific nature of all such defaults and (iv) as to any other matters reasonably
requested by the Mortgagee and reasonably related to the Lease.
 
(i)           The Company shall deliver to the Mortgagee an original Non
Disturbance and Attornment Agreement from the holder of any mortgage encumbering
the fee interest in the real property affected by the Leasehold Interest, in a
form previously agreed to by the Mortgagee.
 
ARTICLE II
 
REPRESENTATIONS AND WARRANTIES
 
The Company makes the following representations and warranties:
 
Section 2.1                      Existence and Powers. The Company is a limited
liability company duly created and validly existing and in good standing under
the laws of the State of Delaware.  The Company has the power to own its
property and to carry on its business and to execute and perform the Transaction
Documents.  The Company has obtained all material licenses and permits necessary
to conduct its business in the manner presently conducted.
 
Section 2.2                      Ownership, Liens, Compliance with Laws.  The
Company owns the Mortgaged Property free from all Liens and encumbrances except
for the Permitted Liens and except for defects in title that do not interfere in
any material respect with its ability to conduct its business or to utilize the
Mortgaged Property for its intended purpose.  All applicable zoning
 

LEGAL_US_W # 6257936. 4
 
 
 

--------------------------------------------------------------------------------

 

and environmental, land use, subdivision, building, fire, safety or health laws,
ordinances and regulations affecting the Mortgaged Property permit the current
use and occupancy thereof, and the Company has obtained all necessary consents,
permits and licenses required for such use.  The Company will comply with and
satisfy all applicable formalities and provisions of the laws and regulations of
the United States of America and the laws of the State of Iowa in order to
perfect, establish and maintain this Mortgage, and any supplement or amendment
hereto.
 
Section 2.3                      Authority, Consents.  The execution, delivery
and performance of the Transaction Documents have been duly authorized by all
necessary action of the Company.  Except for consents and approvals previously
obtained, no consent or approval of, or exemption by, any person or entity,
governmental or private, is required to authorize the execution, delivery and
performance of the Transaction Documents or the validity thereof.
 
Section 2.4                      Binding Agreement.  The Transaction Documents
are the valid and legally binding obligations of the Company enforceable against
the Company in accordance with their respective terms, except to the extent
limited by equitable principles or bankruptcy, insolvency or similar laws
affecting the rights of creditors generally.
 
Section 2.5                      No Conflict, Default.  The execution, delivery
and performance by the Company of the Transaction Documents will not violate or
cause default under or permit acceleration of any material agreement to which
the Company is a party or by which it or the Mortgaged Property is bound.  To
the Company’s best knowledge, it is not in default (beyond any applicable grace
period) in the performance of any agreement, order, writ, injunction, decree or
demand to which it is a party or by which it is bound.
 
Section 2.6                      Litigation.  Except as otherwise disclosed in
the Loan Agreement, there is no litigation, arbitration or other proceeding in
process or to the Company’s best knowledge pending or threatened against the
Mortgaged Property or the Company except for (a) matters that are fully covered
by insurance (subject to customary deductibles), and (b) matters arising after
the date hereof that if decided adversely to the Company, reasonably could not
be expected to have a materially adverse effect on the ability of the Company to
fulfill its obligations under the Transaction Documents or on the condition,
financial or otherwise, of the Company’s business, properties or assets.
 
Section 2.7                      Use.  The Mortgaged Property is not homestead
property nor is it agricultural property in agricultural use.
 
Section 2.8                      Utilities.  The Mortgaged Property is serviced
by all necessary public utilities, and all such utilities are operational and
have sufficient capacity.
 
Section 2.9                      Environmental.  To the Company’s best
knowledge, except as set forth in the Loan Agreement and except with respect to
any other matters that individually or in the aggregate could not reasonably be
expected to result in a Material Adverse Change (as defined in the Loan
Agreement):
 
(a)           There is not located on, in, about, or under the Mortgaged
Property any Hazardous Substances except for Hazardous Substances of the type
ordinarily used, stored, or manufactured  in connection with the ownership or
operation of the Mortgaged Property as it is presently operated and such
existing Hazardous Substances have been used, stored and manufactured in
compliance with all Environmental Laws or Regulations.
 

LEGAL_US_W # 6257936. 4
 
 
 

--------------------------------------------------------------------------------

 
 
 
(b)           The Mortgaged Property is not presently used, and has not in the
past been used as a landfill, dump, disposal facility, gasoline station or for
the storage, generation, production, manufacture, processing, treatment,
disposal, handling, transportation, or deposit of any Hazardous Substances,
where such production, storage, generation, manufacturing, processing,
treatment, disposal, handling, transportation or deposit was in violation, in
any material respect, of applicable Environmental Law.
 
(c)           There has not in the past been, and no present threat now exists
of, a spill, discharge, emission or release of a Hazardous Substance in, upon,
under, over or from the Mortgaged Property or from any other property which
would have an impact on the Mortgaged Property.
 
(d)           There are no past or present investigations, administrative
proceedings, litigation, regulatory hearings or other action completed,
proposed, threatened or pending, alleging noncompliance with or violation of any
Environmental Laws or Regulations respecting the Mortgaged Property, or relating
to any required environmental permits covering the Mortgaged Property.
 
(e)           The Company has disclosed to Mortgagee all reports and
investigations commissioned by the Company and relating to Hazardous Substances
and the Land and the Improvements.
 
(f)           There are not now, nor have there ever been, any above ground or
underground storage tanks located in or under the Mortgaged Property.   There
are no wells on or under the Mortgaged Property.
 
Section 2.10                      First Mortgage Lien.  This Mortgage
constitutes a valid mortgage and, upon proper recording hereof, will constitute
a valid and perfected first priority mortgage lien, and security interest in the
Mortgaged Property (subject only to the Permitted Liens and any mortgage filed
pursuant to the provisions of the Intercreditor Agreement (as defined in the
Loan Agreement)), and there are no defenses or offsets to the Company’s
obligations pursuant to this Mortgage or the other Transaction Documents,
including without limitation, the Company’s applicable obligations to pay and
perform the Secured Obligations.
 
Section 2.11                      Tax Liens; Bankruptcy.  There are no federal,
state or local tax claims or liens assessed or filed against the Company or the
Mortgaged Property for taxes which are due and payable, unsatisfied of record or
docketed in any court of the state in which the Real Property is located or in
any other court located in the United States, and no petition in bankruptcy has
ever been filed by the Company, or, to the Company’s knowledge, against the
Company, and the Company has never made any assignment for the benefit of
creditors or taken advantage of any insolvency act or any act for the benefit of
debtors.
 
Section 2.12                      Damage; Eminent Domain Proceedings.  The
Mortgaged Property has not been damaged or destroyed by fire or other casualty,
and no condemnation or eminent domain proceedings have been commenced and none
are pending with respect to the Mortgaged Property, and, to the Company’s best
knowledge, no such condemnation or eminent domain proceedings are about to be
commenced.
 

LEGAL_US_W # 6257936. 4
 
 
 

--------------------------------------------------------------------------------

 

 
 
Section 2.13                      Lease.  The Lease is now a valid and
subsisting lease and is in full force and effect in accordance with the terms
thereof and has not been modified, and all of the rental, additional rental and
other charges payable under the Lease prior to the execution hereof have been
paid, and all of the material terms, conditions and agreements contained in the
Lease have been performed by the Company, and no material default exists under
the Lease.  To the best of the Company’s knowledge, the lessor under the Lease
is not in default under any of the terms or provisions of the Lease on the part
of the lessor to be observed or performed.  This Mortgage is lawfully executed
and delivered in conformity with the Lease and is and will be kept a valid lien
on and collateral assignment of the interest of the Company therein.
 
ARTICLE III
CASUALTY–CONDEMNATION
 
Section 3.1                      Damage or Destruction.  During the period the
indebtedness remains outstanding, in the event that the Real Property, the
Improvements, or the Fixtures shall be damaged or destroyed in whole or in part,
by fire or other casualty covered by insurance, the Company shall give prompt
written notice thereof to Mortgagee.  At such time as such damage, destruction
or casualty shall occur, the Insurance Proceeds shall be payable to Mortgagee
and applied in accordance with Sections 2.4(b)(i) and 6.8(b) of the Loan
Agreement, as applicable.  Upon the occurrence of an Event of Default which has
not been waived in writing by Mortgagee, Mortgagee shall have the right to apply
such Insurance Proceeds in accordance with Section 2.4(b)(i) of the Loan
Agreement.
 
Section 3.2                      Condemnation.
 
(a)           During the period the indebtedness remains outstanding, in the
event that the Mortgaged Property, or any part thereof, shall be taken in
condemnation proceedings or by exercise of the right of eminent domain, or by
conveyance in lieu of condemnation, or as a result of the exercise by any
governmental authority of any right or option to purchase (hereinafter
collectively called “Proceedings”), Mortgagee shall have the right to
participate in any such Proceedings at the Company’s expense, including
reasonable attorneys’ fees and disbursements, and any Eminent Domain Awards that
may be made or any proceeds thereof shall be deposited with Mortgagee and held
in trust by Mortgagee and distributed in the manner herein set forth.  The
parties agree to execute any and all further documents that may be required in
order to facilitate collection of any Eminent Domain Award and the making of any
such deposit.
 
(b)           During the period the indebtedness remains outstanding, if there
occurs a Proceeding, any Eminent Domain Awards payable in connection therewith
shall be payable to Mortgagee and applied in accordance with Section 6.8(b) of
the Loan Agreement.
 

LEGAL_US_W # 6257936. 4
 
 
 

--------------------------------------------------------------------------------

 

(c)           Upon the occurrence of an Event of Default which has not been
waived in writing by Mortgagee, Mortgagee shall have the right to apply such
Eminent Domain Awards in accordance with Section 2.4(b)(i) of the Loan
Agreement.
 
ARTICLE IV
 
LEASES AND RENTS
 
Section 4.1                      Space Leases, Rents and Cash Collateral.
 
(a)           As additional collateral security for payment of the Secured
Obligations, and as cumulative of any and all rights and remedies herein
provided, the Company hereby bargains, sells, transfers, assigns and sets over
to Mortgagee, for the benefit of the Lender Group, any and all Space Leases and
Rents and any and all cash collateral to be derived from the Mortgaged Property,
or the use and occupation thereof, or under any contract or bond relating to the
construction or reconstruction of the Mortgaged Property, including all Rents,
royalties, revenues rights, deposits (including security deposits) and benefits
accruing to the Company under all Space Leases, and the right to receive the
same and apply them against the Secured Obligations or against the Company’s
other obligations hereunder or Borrowers’ obligations under the Transaction
Documents, together with all Space Leases, contracts, bonds, leases and other
documents evidencing the same now or hereafter in effect and all right of the
Company thereunder.  Nothing contained in the preceding sentence shall be
construed to bind Mortgagee to the performance of any of the provisions of any
such Space Lease, contract, bond, lease or other documents or otherwise impose
any obligation upon Mortgagee, except that Mortgagee shall be accountable for
any money actually received pursuant to such assignment to the extent of its
disposition thereof in a manner inconsistent with this Mortgage or the
Transaction Documents.  The Company shall deliver to Mortgagee upon Mortgagee’s
request an executed counterpart of each such Space Lease, contract, bond or
other documents.  The assignment of said Space Leases, Rents, income profits,
proceeds and cash collateral, and any of the aforesaid rights with respect
thereto and to the contracts, bonds, leases and other documents evidencing the
same, is intended to be and is an absolute present assignment from the Company
to Mortgagee and not merely the passing of a security interest.
 
(b)           So long as there shall exist no Event of Default hereunder which
has not been waived in writing by Mortgagee, the Company shall have the right
and license to exercise all rights, options and privileges extended to the
lessor under the terms of the Space Leases, including, without limitation, the
right to collect all Rents.  The Company agrees to hold the same in trust and to
use the same, first, in payment of the Secured Obligations, second, the Taxes
and insurance premiums payable hereunder and all other charges on or against the
Mortgaged Property and, third, to the expenses of the Company’s business in or
on the Mortgaged Property.
 
(c)           In the event of any such Event of Default which has not been so
waived, the right and license set forth in subparagraph (b) of this Section
shall be automatically revoked, and, thereafter, Mortgagee shall have the right
and
 

LEGAL_US_W # 6257936. 4
 
 
 

--------------------------------------------------------------------------------

 

authority to exercise any of the rights or remedies referred to or set forth
herein.  In addition, upon such an Event of Default, the Company shall promptly
pay to Mortgagee  all rent prepayments and security or other deposits paid to
the Company pursuant to any Space Leases and (ii) all charges for services or
facilities or for escalations which were paid pursuant to any Space Leases to
the extent allocable to any period from and after such Event of Default and any
such sums received by Mortgagee shall be applied by Mortgagee in accordance with
Section 2.4(b)(i) of the Loan Agreement.
 
(d)           If the Company is not required to surrender possession of the
Mortgaged Property hereunder in the event of any such Event of Default which has
not been so waived, the Company will pay monthly in advance to Mortgagee, or to
any receiver appointed to collect same, the income, profits or proceeds received
by the Company under any of the Space Leases.
 
(e)           The Company will upon Mortgagee’s request execute, acknowledge and
deliver to Mortgagee, in form approved by Mortgagee, one or more general or
specific assignments of the lessor’s interest under any Space Lease (which are
consistent with the foregoing provisions).  The Company will, on demand, pay to
Mortgagee, or reimburse Mortgagee for the payment of, all reasonable costs or
expenses incurred in connection with the preparation or recording of any such
assignment.
 
(f)           The Company will (i) perform or cause to be performed the lessor’s
obligations under any Space Lease, (ii) enforce the performance by the lessee
under its respective Space Lease of all of said lessee’s material obligations
thereunder and (iii) give Mortgagee prompt notice and a copy of any notice of
default, event of default, termination or cancellation sent or received by the
Company.
 
(g)           Except to the extent expressly permitted herein or under the other
Transaction Documents, the Company will not, without Mortgagee’s written
consent, (i) assign, mortgage, pledge or otherwise transfer, dispose of or
encumber, whether by operation of law or otherwise, any Space Lease or the Rents
or other income thereunder or therefrom, (ii) accept or permit the acceptance of
a prepayment of any Rents for more than one month in advance of the due dates
therefor, (iii) amend, modify, or otherwise alter any Space Lease, or (iv)
cancel, terminate or accept a surrender of any Space Lease.  The Company will
from time to time, promptly upon Mortgagee’s reasonable request, prepare and
deliver to Mortgagee such information concerning the Space Leases as Mortgagee
shall request.
 
ARTICLE V
DEFAULTS AND REMEDIES
 
Section 5.1                      Events of Default.  Each of the following shall
constitute an Event of Default hereunder:
 
(a)           the occurrence of an “Event of Default” as defined in Article 8 of
the Loan Agreement; or
 
(b)           the failure of the Company to observe and perform any covenant,
condition or agreement on its part to be observed or performed in this Mortgage
 

LEGAL_US_W # 6257936. 4
 
 
 

--------------------------------------------------------------------------------

 

(other than an occurrence which may sooner constitute an “Event of Default”
under the Loan Agreement) including, without limitation, the covenants contained
in Article I herein for a period of thirty (30) days after written notice
specifying such failure and requesting that it be remedied, given to the Company
by Mortgagee, unless Mortgagee agrees in writing to an extension of such time
prior to its expiration.
 
Section 5.2                      Remedies.  Upon the occurrence of an Event of
Default, all Secured Obligations, at the option of Mortgagee, shall be
accelerated and become immediately due and payable upon notice to the
Company.  The outstanding principal amount and the interest accrued thereon of
the Secured Obligations shall be due and payable without presentment, demand or
further notice of any kind, all of which are hereby expressly waived by the
Company.  The Company will pay to Mortgagee the entire Secured Obligations or
portions thereof, as applicable, and to the extent permitted by law, the
premiums and penalties, if any, provided in this Mortgage and each other
Transaction Document, as applicable, and such payment shall be applied in
accordance with Section 2.4(b)(i) of the Loan Agreement.
 
In the event of any Event of Default, whether or not an acceleration shall
occur, Mortgagee shall have the right to proceed to protect and enforce its
rights by one or more of the following remedies:
 
(a)           MORTGAGEE SHALL HAVE THE RIGHT TO BRING SUIT either for damages,
specific performance of any agreement contained in any Transaction Document, or
for the foreclosure of this Mortgage, or for the enforcement of any other
appropriate legal or equitable remedy.
 
(b)           MORTGAGEE SHALL HAVE THE RIGHT TO OBTAIN A RECEIVER at any time
after an Event of Default, whether or not an action for foreclosure has been
commenced. Any court having jurisdiction shall at the request of Mortgagee
following an Event of Default appoint a receiver to take immediate possession of
the Mortgaged Property and to rent or operate the same as he may deem best for
the interest of all parties concerned, and such receiver shall be liable to
account to the Company only for the net profits, after application of rents,
issues and profits upon the costs and expenses of the receivership and upon the
Secured Obligations.
 
(c)           MORTGAGEE SHALL HAVE THE RIGHT, AT ANY TIME, TO ADVANCE MONEY TO
THE RECEIVER to pay any part or all of the items which the receiver should
otherwise pay if cash were available from the Mortgaged Property and sums so
advanced, with interest (“Additional Interest”) at the per annum rate equal to
the Default Rate (as defined in the Loan Agreement) (the “Additional Interest
Rate”), shall be secured hereby, or if advanced during the period of redemption
shall be a part of the sum required to be paid to redeem from the sale.
 
(d)           MORTGAGEE SHALL HAVE THE RIGHT TO COLLECT THE RENTS from the
Mortgaged Property and apply the same in the manner hereinbefore provided with
respect to a receiver.  For that purpose, Mortgagee may enter and take
possession of the Mortgaged Property and manage and operate the same and take
any action which, in Mortgagee’s judgment, is necessary or proper to collect the
Rents and to conserve the value of the Mortgaged Property.  Mortgagee may also
take possession of, and for these purposes use, any and all of
 

LEGAL_US_W # 6257936. 4
 
 
 

--------------------------------------------------------------------------------

 

the Security Interests Property.  The expense (including any receiver’s fees,
attorneys’ fees, costs and agent’s compensation) incurred pursuant to the powers
herein contained shall be secured by this Mortgage.  Mortgagee shall not be
liable to account to the Company for any action taken pursuant hereto other than
to account for any Rents actually received by Mortgagee.  Enforcement hereof
shall not cause Mortgagee to be deemed a trustee in possession unless Mortgagee
elects in writing to be a trustee in possession.
 
(e)           MORTGAGEE SHALL HAVE THE RIGHT TO ENTER AND TAKE POSSESSION of the
Mortgaged Property and manage and operate the same in conformity with all
applicable laws and take any action which, in Mortgagee’s judgment, is necessary
or proper to conserve the value of the Mortgaged Property.
 
(f)           MORTGAGEE SHALL HAVE ALL OF THE RIGHTS AND REMEDIES PROVIDED IN
THE IOWA UNIFORM COMMERCIAL CODE, Iowa Code Chapter 554, including the right to
proceed under the Iowa Uniform Commercial Code provisions governing default as
to any Security Interests Property separately from the real estate included
within the Mortgaged Property, or to proceed as to all of the Mortgaged Property
in accordance with its rights and remedies in respect of said real estate.  If
Mortgagee should elect to proceed separately as to such Security Interests
Property, the Company agrees to make such Security Interests Property available
to Mortgagee at a place or places acceptable to Mortgagee, and if any
notification of intended disposition of any of such Security Interests Property
is required by law, such notification shall be deemed reasonably and properly
given if given at least ten (10) days before such disposition in the manner
hereinafter provided.
 
(g)           MORTGAGEE SHALL HAVE THE RIGHT TO FILE PROOF OF CLAIM and other
documents as may be necessary or advisable in order to have its claims allowed
in any receivership, insolvency, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceedings affecting the Company, its
creditors or its property, for the entire amount due and payable by the Company
under the Secured Obligations, this Mortgage and any other instrument securing
the Secured Obligations, at the date of the institution of such proceedings, and
for any additional amounts which may become due and payable by the Company after
such date.
 
Each remedy herein specifically given shall be in addition to every other right
now or hereafter given or existing at law or in equity, and each and every right
may be exercised from time to time and as often and in such order as may be
deemed expedient by Mortgagee and the exercise or the beginning of the exercise
of one right shall not be deemed a waiver of the right to exercise at the same
time or thereafter any other right.  Mortgagee shall have all rights and
remedies available under the law in effect now and/or at the time such rights
and remedies are sought to be enforced, whether or not they are available under
the law in effect on the date hereof.
 
Section 5.3                      Expenses of Exercising Rights, Powers and
Remedies.  The reasonable expense (including any receiver’s fees, attorneys’
fees, appraisers’ fees, environmental engineers’ and/or consultants’ fees, costs
incurred for documentary and expert evidence, stenographers’ charges,
publication costs, costs (which may be estimated as to items to be expended
after entry of the decree of foreclosure) of procuring all abstracts of title,
continuations of abstracts of title, title searches and examinations, title
insurance policies and
 

LEGAL_US_W # 6257936. 4
 
 
 

--------------------------------------------------------------------------------

 

commitments and extensions therefor, Torrens duplicate certificates of title,
Uniform Commercial Code and chattel lien searches, and similar data and
assurances with respect to title as Mortgagee may deem reasonably necessary
either to prosecute any foreclosure action or to evidence to bidders at any sale
which may be had pursuant to any foreclosure decree the true condition of the
title to or the value of the Mortgaged Property, and Mortgagee’s compensation)
incurred by Mortgagee after the occurrence of any Event of Default under this
Mortgage and/or in pursuing the rights, powers and remedies contained in this
Mortgage shall be immediately due and payable by the Company, with interest
thereon at the Additional Interest Rate, and shall be added to the indebtedness
secured by this Mortgage.
 
Section 5.4                      Restoration of Position.  In case Mortgagee
shall have proceeded to enforce any right under this Mortgage by foreclosure,
sale, entry or otherwise, and such proceedings shall have been discontinued or
abandoned for any reason or shall have been determined adversely, then, and in
every such case, the Company and Mortgagee shall be restored to their former
positions and rights hereunder with respect to the Mortgaged Property subject to
the lien hereof.
 
Section 5.5                      Marshalling.  The Company, for itself and on
behalf of all persons, parties and entities which may claim under the Company,
hereby waives all requirements of law relating to the marshalling of assets, if
any, which would be applicable in connection with the enforcement by Mortgagee
of its remedies for an Event of Default hereunder, absent this
waiver.  Mortgagee shall not be required to sell or realize upon any portion of
the Mortgaged Property before selling or realizing  upon any other portion
thereof.
 
Section 5.6                      Waivers.  No waiver of any provision hereof
shall be implied from the conduct of the parties.  Any such waiver must be in
writing and must be signed by the party against which such waiver is sought to
be enforced.  The waiver or release of any breach of the provisions set forth
herein to be kept and performed shall not be a waiver or release of any
preceding or subsequent breach of the same or any other provision.  No receipt
of partial payment after acceleration of any of the Secured Obligations shall
waive the acceleration.  No payment by the Company or receipt by Mortgagee of a
lesser amount than the full amount secured hereby shall be deemed to be other
than on account of the sums due and payable hereunder, nor shall any endorsement
or statement on any check or any letter accompanying any check or payment be
deemed an accord and satisfaction, and Mortgagee may accept any check or payment
without prejudice to Mortgagee’s right to recover the balance of such sums or to
pursue any other remedy provided in this Mortgage.  The consent by Mortgagee to
any matter or event requiring such consent shall not constitute a waiver of the
necessity for such consent to any subsequent matter or event.
 
Section 5.7                      Mortgagee’s Right to Cure Defaults.  If the
Company shall fail to comply with any of the terms hereof with respect to the
procuring of insurance, the payment of taxes, assessments and other charges, the
keeping of the Mortgaged Property in repair, the payment and satisfaction of
Liens and encumbrances against the Mortgaged Property, the payment or
performance of the Lease, the payment of any other sum or deposit required under
this Mortgage, or any other term herein contained, Mortgagee may make advances
or take other actions to perform the same without releasing the Company from any
Secured Obligations and may enter upon the Mortgaged Property for any such
purpose and take all such action thereon as
 

LEGAL_US_W # 6257936. 4
 
 
 

--------------------------------------------------------------------------------

 

Mortgagee or any of its duly appointed agents may deem necessary or appropriate
therefor.  The Company agrees to repay upon demand all sums so advanced and all
sums expended by Mortgagee in connection with such performance, including,
without limitation, reasonable attorneys’ fees, with Additional Interest at the
Additional Interest Rate from the dates such advances are made, and all sums so
advanced and/or expenses incurred, with Additional Interest at the Additional
Interest Rate, shall be secured hereby as Secured Obligations, but no such
advance and/or incurring of expense by Mortgagee, shall be deemed to relieve the
Company from any default hereunder, or to release the Company from any Secured
Obligations.  Mortgagee shall not be bound to inquire into the validity of any
Imposition or Lien which the Company fails to pay as and when required by this
Mortgage and which the Company does not contest in strict accordance with the
terms of this Mortgage and the other Transaction Documents.
 
Section 5.8                      Suits and Proceedings.  Mortgagee shall have
the power and authority, upon prior notice to the Company to institute and
maintain any suits and proceedings as Mortgagee may deem advisable to (i)
prevent any impairment of the Mortgaged Property by any acts which may be
unlawful or any violation of this Mortgage, (ii) preserve or protect its
interest in the Mortgaged Property, or (iii) restrain the enforcement of or
compliance with any legislation or other governmental enactment, rule or order
that may be unconstitutional or otherwise invalid, if, in the Permitted
Discretion (as defined in the Loan Agreement) of Mortgagee, the enforcement of
or compliance with such enactment, rule or order might impair the security
hereunder or be prejudicial to Mortgagee’s interest.
 
Section 5.9                      Waiver of Redemption Rights; Alternative
Foreclosure Procedures.  It is agreed that if this Mortgage covers any parcel of
less than ten (10) acres of land, and in the event of the foreclosure of this
Mortgage and sale of the property by sheriff’s sale in such foreclosure
proceedings, the time of one (1) year for redemption from said sale provided by
the statutes of the State of Iowa with respect to such parcel shall be reduced
to six (6) months provided Mortgagee in such action files an election to waive
any deficiency judgment against the Company which may arise out of the
foreclosure proceedings; all to be consistent with the provisions of Chapter 628
of the Iowa Code.
 
It is further agreed that the period of redemption after a foreclosure of this
Mortgage shall be reduced to sixty (60) days if all of the three following
contingencies develop with respect to any parcel of real estate included in the
Mortgaged Property: (1) the real estate is less than ten (10) acres in size; (2)
the court finds affirmatively that the said real estate has been abandoned by
the owners and those persons personally liable under this Mortgage at the time
of such foreclosure; and (3) Mortgagee in such action files an election to waive
any deficiency judgment against the Company or its successor in interest in such
action. Entry of appearance by pleading or docket entry by or on behalf of the
Company shall create a presumption that the property is not abandoned.  Any such
redemption period shall be consistent with all of the provisions of Chapter 628
of the Code of Iowa.
 
This Section shall not be construed to limit or otherwise affect any other
redemption provisions contained in Chapter 628 of the Iowa Code.  This Section
also shall not be construed to limit Mortgagee’s right to elect foreclosure
without redemption or to elect foreclosure by nonjudicial procedure as set forth
in Chapters 654 and 655A of the Iowa Code.  The Company agrees that, in the
event of a foreclosure of the Mortgage, under any provision of Iowa law,
Mortgagee shall be entitled to sole possession and use of the Mortgaged Property
during any redemption period.
 

LEGAL_US_W # 6257936. 4
 
 
 

--------------------------------------------------------------------------------

 

 
Section 5.10                      Application of Proceeds.  The proceeds from
the foreclosure, sale or lease or any recovery pursuant to Iowa Code Chapter 554
or hereunder shall be applied to the payment of the Secured Obligations in
accordance with the Loan Agreement if such Secured Obligations have been deemed
due and payable upon the Event of Default.  Any surplus of the proceeds shall be
paid to the Company.
 
Section 5.11                      Personal Property.  Any limitation on recovery
contained in this Mortgage shall not be construed to extend to and shall not
limit recovery under any other instrument or Loan Document that grants a
security interest in personal property that is also conveyed or encumbered
pursuant to this Mortgage.
 
ARTICLE VI
MISCELLANEOUS
 
Section 6.1                      Binding Effect; Survival; Number; Gender.  This
Mortgage shall be binding on the Company and its successors and assigns and
inure to the benefit of Mortgagee and its successors and assigns for the benefit
of the Lender Group.  All representations and warranties contained herein or
otherwise heretofore made by the Company to Mortgagee shall survive the
execution, delivery and foreclosure hereof.  The singular of all terms used
herein shall include the plural, the plural shall include the singular, and the
use of any gender herein shall include all other genders, where the context so
requires or permits.
 
Section 6.2                      Severability.  The unenforceability or
invalidity of any provision of this Mortgage as to any persons or circumstances
shall not render that provision unenforceable or invalid as to any other persons
or circumstances and shall not affect the enforceability of the remaining
provisions hereof.
 
Section 6.3                      Notices.   All notices and demands required or
permitted to be given to or made upon any party hereto under any Transaction
Document shall be in writing and shall be personally delivered or sent by
certified mail, postage prepaid, return receipt requested or by a nationally
recognized courier, or by telecopier, and shall be deemed to be given for
purposes of this Mortgage on the day that such writing is delivered or sent to
the intended recipient thereof in accordance with the provisions of this
Section.  Notices shall be given to or made upon the respective parties hereto
at their respective addresses set forth below:
 
If to the Company:
 
Diamond Jo Worth, LLC
c/o Peninsula Gaming Partners, LLC
400 E. Third Street, P.O. Box 1750
Dubuque, Iowa 52004
Attn:  Natalie Schramm
Fax No.  (563) 690-2190
 

LEGAL_US_W # 6257936. 4
 
 
 

--------------------------------------------------------------------------------

 

If to Mortgagee:
 
Wells Fargo Foothill, Inc..
2450 Colorado Avenue, Suite 3000 West
Los Angeles, California 90404
Attention: Business Finance Division Manager
 
Either party may change the address for notices by a notice given not less than
five (5) business days prior to the effective date of the change.
 
Section 6.4                      Survival of Warranties, Etc.  All agreements,
representations and warranties made herein shall survive the execution and
delivery of this Mortgage.
 
Section 6.5                      Applicable Law.  The Company and Mortgagee
agree that the rights and obligations under this Mortgage regarding the
creation, perfection and enforcement of the liens and security interests herein
granted shall be governed and construed and interpreted in accordance with the
internal laws of the State of Iowa.  All other provisions of this Mortgage shall
be governed by the laws of the State of New York, without regard to principles
of conflict of laws.  In the event that any provisions or clause of this
Mortgage conflict with applicable laws, such conflict shall not affect other
provisions of this Mortgage which can be given effect without the conflicting
provision, and to this end the provisions of this Mortgage are declared to be
severable.
 
Section 6.6                      Waiver of Jury Trial.  EACH OF THE COMPANY AND
MORTGAGEE, BY ITS ACCEPTANCE OF THIS MORTGAGE, IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS MORTGAGE AND ANY OF THE OTHER SECURITY DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
 
Section 6.7                      Effect.  This Mortgage is in addition to and
not in substitution for any other guaranties, covenants, obligations or other
rights now or hereafter held by Mortgagee from any other person or entity in
connection with the Secured Obligations.
 
Section 6.8                      Assignability.  Mortgagee shall have the right
to assign this Mortgage, in whole or in part or sell participation interests
herein, to any person obtaining an interest in the Secured Obligations.
 
Section 6.9                      Headings.  Headings of the Sections of this
Mortgage are inserted for convenience only and shall not be deemed to constitute
a part hereof.
 
Section 6.10                      Security Interest.
 
(a)           An express security interest is hereby granted to Mortgagee in
respect to any part of the Mortgaged Property which under Iowa law might now or
hereafter be construed or considered as personal property or fixtures, or
otherwise be considered collateral subject to the Iowa Uniform Commercial Code,
including, without limitation, the collateral described in granting clauses (e)
hereof, and this Mortgage shall constitute a security agreement in respect
thereto.
 

LEGAL_US_W # 6257936. 4
 
 
 

--------------------------------------------------------------------------------

 

    (b)           Upon the occurrence of an Event of Default hereunder in
addition to the other rights and remedies available to it, Mortgagee may
exercise all other rights and remedies with respect to such property that are
available to a secured party under the Iowa Uniform Commercial Code.  The
Company agrees to pay any reasonable attorney fees and legal expenses incurred
by Mortgagee in enforcing or protecting its rights under the security interest
created hereunder.  In the event notice of intended disposition of such property
is required by law in any particular instance, the Company agrees that notice
given in the manner and place provided in Section 6.3 hereunder and sent ten
(10) days prior to a disposition of collateral is commercially reasonable
notification within the meaning of the Iowa Uniform Commercial
Code.  Information concerning the security interests may be obtained from the
Secured Party (Mortgagee) at the address set forth in Section 6.3 hereof and the
mailing address of the Debtor (Company) is also set forth in Section 6.3 hereof.
 
(c)           The Company warrants and agrees that no financing statement or
security agreement covering any of the Mortgaged Property is or will be placed
on file in any public office or delivered to any secured party except pursuant
hereto, except for Permitted Encumbrances and Permitted Liens.
 
Section 6.11                      Fixture Filing.  From the date of its
recording, this Mortgage shall be effective as a financing statement filed as a
fixture filing with respect to the collateral described in the Granting Clauses
hereof which are fixtures within the meaning of the Iowa Uniform Commercial
Code, and for this purpose the name and address of the Debtor is the name and
address of the Company, as set out in Section 6.3 herein, and the name and
address of the Secured Party is the name and address of Mortgagee, as set out in
Section 6.3 hereof.  Pursuant to the provisions of Section 554.9403 subparagraph
6 of the Iowa Code, such fixture filing remains in effect until this Mortgage is
released or satisfied of record or its effectiveness otherwise terminates as to
the Land.
 
Section 6.12                      Defined Terms. All capitalized terms used in
this Mortgage and not defined herein shall have the meanings ascribed to them in
the Loan Agreement.
 
Section 6.13                      Discharge of Lien.  In accordance with the
Loan Agreement and upon the observance and performance of each and every
covenant and condition set forth herein and in the Loan Agreement, then and in
that case all property, rights and interest hereby conveyed or assigned or
pledged shall revert to the Company, and the estate, right, title and interest
of Mortgagee therein shall thereupon cease, terminate and become void; and this
Mortgage, and the covenants of the Company contained herein, shall be discharged
and Mortgagee in such case on demand of the Company and at the Company’s cost
and expense, shall execute and deliver to the Company a proper instrument or
proper instruments acknowledging the satisfaction and termination of this
Mortgage, and shall convey, assign and transfer or cause to be conveyed,
assigned or transferred, and shall deliver or cause to be delivered, to the
Mortgagor, all property, including money, then held by Mortgagee hereunder.
 
Section 6.14                      Conflicts with Loan Agreement.  In the event
of a conflict between the provisions of the security agreement contained in the
Loan Agreement and the provisions of this Mortgage, this Mortgage shall govern
in all matters relating to the validity and enforceability of the Lien created
hereby on the Real Property, the Improvements, the Fixtures, the Lease and the
Rents and (except as expressly set forth to the contrary herein or in the
security agreement contained in the Loan Agreement) the security agreement in
the Loan Agreement shall govern in all other respects.
 
Section 6.15                      Mortgage Absolute.  The obligations of the
Company under this Mortgage are independent of the obligations of Company under
the other Transaction Documents, and a separate action or actions may be brought
and prosecuted against Company to enforce this Mortgage, irrespective of whether
any action is brought against Company under such other Transaction
Documents.  All rights of Mortgagee and the mortgage, assignment and security
interest hereunder, and all obligations of Company hereunder, shall be absolute
and unconditional, irrespective of:
 

LEGAL_US_W # 6257936. 4
 
 
 

--------------------------------------------------------------------------------

 
 
(a)           any lack of validity or enforceability of any other Transaction
Document or any other agreement or instrument relating thereto;
 
(b)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the obligations of Company under the other
Transaction Documents or any other amendment or waiver of or any consent to any
departure from the other Transaction Documents, including, without limitation,
any increase in such obligations resulting from the extension of additional
credit to the Company or otherwise;
 
(c)           any taking, exchange, release or non-perfection of any other
collateral, or any taking, release or amendment or waiver of or consent to
departure from any guaranty, for all or any other of the obligations of the
Company under the other Transaction Documents;
 
(d)           any manner of application of collateral, or proceeds thereof, to
all or any of the obligations of Company under the other Transaction Documents,
or any manner of sale or other disposition of any collateral for all or any of
such obligations or any other assets of the Company;
 
(e)           any change, restructuring or termination of the corporate
restructure or existence of the Company; or
 
(f)           any other circumstance that might otherwise constitute a defense
available to, or a discharge of, the Company or a third party the Company of a
security interest or mortgage.
 
Section 6.16                      Interaction with Loan Agreement.  All terms,
covenants, conditions, provisions and requirements of the Loan Agreement are
incorporated by reference in this Mortgage.  Notwithstanding any other provision
of this Mortgage, the terms and provisions of this Mortgage shall be subject and
subordinate to the terms of the Loan Agreement.  To the extent that the Loan
Agreement provides the Company with a particular cure or notice period, or
establishes any limitations or conditions on Mortgagee’s actions with regard to
a particular set of facts, the Company shall be entitled to the same cure
periods and notice periods, and Mortgagee shall be subject to the same
limitations and conditions, under this Mortgage, as under the Loan Agreement, in
place of the cure periods, notice periods, limitations and conditions provided
for under this Mortgage; provided, however, that such cure periods, notice
periods, limitations and conditions shall not be cumulative as between the Loan
Agreement and this Mortgage.  In the event of any conflict or inconsistency
between the provisions of this Mortgage and those of the Loan Agreement,
including, without limitation, any conflicts or inconsistencies in any
definitions herein or therein, the provisions or definitions of the Loan
Agreement shall govern.
 

LEGAL_US_W # 6257936. 4
 
 
 

--------------------------------------------------------------------------------

 

Section 6.17                      Indemnity.  The Company hereby agrees to
indemnify, defend and hold Mortgagee (and its directors, officers, agents and
employees) harmless from and against any and all loss, liability, damage, claim,
judgment or expense (including reasonable attorneys’ fees and expenses, bond
expenses, printing and automated document preparation and retention expenses and
other ordinary litigation expenses) incurred by it (or such director, officer,
agent or employee) in connection with the acceptance or administration of
Mortgagee’s duties under this Mortgage, any action or proceeding to foreclose
this Mortgage or in or to which Mortgagee may be made a party due to the
existence of this Mortgage or the other Transaction Documents or to which action
or proceeding Mortgagee may become a party for the purpose of protecting the
lien of this Mortgage.  All sums paid by Mortgagee to prosecute or defend the
rights herein set forth shall be deemed a part of the Secured Obligations and
shall be paid by the Company to Mortgagee within ten (10) days after written
demand, and if not paid within that period, shall accrue interest from and
including the date of disbursement or advance by Mortgagee to and including the
date of payment by the Company at the Additional Interest Rate.
 
Section 6.18                      Mortgagee as Agent; Successor Agents.
 
(a)           Agent has been appointed to act as Agent hereunder by the Lender
Group.  Agent shall have the right hereunder to make demands, to give notices,
to exercise or refrain from exercising any rights, and to take or refrain from
taking any action (including, without limitation, the release or substitution of
the Mortgaged Property) in accordance with the terms of the Loan Agreement, any
related agency agreement among Agent and the Lender Group (collectively, as
amended, supplemented or otherwise modified or replaced from time to time, the
“Agency Documents”) and this Mortgage.  The Company and all other persons shall
be entitled to rely on releases, waivers, consents, approvals, notifications and
other acts of Agent, without inquiry into the existence of required consents or
approvals of the Lender Group therefor.
 
(b)           Mortgagee shall at all times be the same Person that is Agent
under the Agency Documents.  Written notice of resignation by Agent pursuant to
the Agency Documents shall also constitute notice of resignation as Agent under
this Mortgage.  Removal of Agent pursuant to any provision of the Agency
Documents shall also constitute removal as Agent under this
Mortgage.  Appointment of a successor Agent pursuant to the Agency Documents
shall also constitute appointment of a successor Agent under this
Mortgage.  Upon the acceptance of any appointment as Agent by a successor Agent
under the Agency Documents, that successor Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
or removed Agent as Mortgagee under this Mortgage, and the retiring or removed
Agent shall promptly (i) assign and transfer to such successor Agent all of its
right, title and interest in and to this Mortgage and the Mortgaged Property,
and (ii) execute and deliver to such successor Agent such assignments and
amendments and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Agent of the liens and security
interests created hereunder, whereupon such retiring or removed Agent shall be
discharged from its duties and obligations under this Mortgage.  After any
retiring or removed
 

LEGAL_US_W # 6257936. 4
 
 
 

--------------------------------------------------------------------------------

 

Agent’s resignation or removal hereunder as Agent, the provisions of this
Mortgage and the Agency Documents shall inure to its benefit as to any actions
taken or omitted to be taken by it under this Mortgage while it was Mortgagee
hereunder.
 
(c)           Each reference herein to any right granted to, benefit conferred
upon or power exercisable, exercised or action taken by “Mortgagee” shall be
deemed to be a reference to or be deemed to have been so taken, as the case may
be, by Mortgagee in its capacity as Agent pursuant to the Loan Agreement for the
benefit of the Lender Group, all as more fully set forth in the Loan Agreement.
 
ARTICLE VII
 
LOCAL LAW PROVISIONS
 
Section 7.1                      Copy.  The Company hereby acknowledges the
receipt of a copy of this Mortgage, together with a copy of all other documents
executed by the Company in connection herewith.
 
Section 7.2                      Business Purpose.  The Company warrants that
the Mortgaged Property is not used for agricultural purposes as defined in Iowa
Code Section 535.13 and that the Mortgaged Property is not agricultural land as
defined in Iowa Code Section 9H.1.  Further, the Shore Mortgagor warrants that
the Mortgaged Property is not a one-family or two-family dwelling and that the
Indebtedness secured by this Mortgage does not constitute a consumer credit
transaction as defined in Iowa Code Section 537.1301(ii).
 
Section 7.3                      Purchase Money Mortgage.  This Mortgage is a
purchase money mortgage as defined by Iowa Code Section 654.12B.
 

LEGAL_US_W # 6257936. 4
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has executed this Mortgage as of the date first
written above.
 
IMPORTANT:  READ BEFORE SIGNING.  THE TERMS OF THIS MORTGAGE SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE.  NO OTHER TERMS
OR ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY
ENFORCED.  YOU MAY CHANGE THE TERMS OF THIS MORTGAGE ONLY BY ANOTHER WRITTEN
AGREEMENT.  THIS NOTICE APPLIES TO ALL AGREEMENTS ENTERED INTO TO WHICH THE
COMPANY AND MORTGAGEE ARE PARTIES.
 

  DIAMOND JO WORTH, LLC          
 
By:
/s/ Natalie Schramm       Name:  Natalie Schramm       Title:  CFO          

 
 
Attest:
 
 
/s/Dustin
Manternach                                                              
Dustin Manternach
(No Seal)
 
 

S-
IOWA SHORE MORTGAGE
LEGAL_US_W # 6257936.4
 
 

--------------------------------------------------------------------------------

 

STATE OF                                           )
                   )ss:
COUNTY OF                                                 )
 
On this     6th     day of   August       , A.D., 2009, before me, a Notary
Public in and for the State of    Iowa        , personally appeared    Natalie
Schramm           , to me personally known, who being by me duly sworn did say
that the person is (a) (the)       CFO                       of  Diamond Jo
Worth, LLC, a Delaware limited liability company, executing the foregoing
instrument, that the instrument was signed on behalf of the said limited
liability company by authority of the limited liability company and the said
        CFO           acknowledged the execution of said instrument to be the
voluntary act and deed of said limited liability company by it voluntarily
executed.
 
 
 
   /s/Karen M.
Beetem                                                            
 
Notary Public in the State of    Iowa             

S-
IOWA SHORE MORTGAGE
LEGAL_US_W # 6257936.4
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Legal Description of Fee Simple Interests
 
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF WORTH, STATE OF
IOWA AND IS DESCRIBED AS FOLLOWS:
 
PARCEL 1:
 
Lots 1, 2, 3, 4, 5 and 6 in Block 1 and Lot 5 in Block 2, Top of Iowa Addition,
Worth County, Iowa, according to the recorded Plat thereof,  and vacated 472nd
Street and that  portion of vacated Heather Lane lying North of 471st Street in
Section  29, Township 100N, Range 21W,
 
EXCEPT that part of said Lots 4, 5 and 6 in Block 1, deeded to Worth County,
Iowa by that certain Warranty Deed dated August 21, 2006, recorded August 25,
2006 as Document No. 20061974, and described as follows:
 
Commencing at the intersection of the Easterly extension of the South line of
471st Street and the Easterly line of Heather Lane as platted in said Top of
Iowa Plat; thence North 30 degrees 00 minutes 00 seconds East (assumed bearing)
along the Easterly line of Heather Lane 9.40 feet to the Point of Beginning;
thence continuing North 30 degrees 00 minutes 00 seconds East along said
Easterly line 40.41 feet; thence East 88.52 feet; thence South 00 degrees 09
minutes 47 seconds West 61.03 feet;
thence South 89 degrees 50 minutes 13 seconds East 42.50 feet; thence South 27
degrees 52 minutes 38 seconds West 307.76 feet; thence North 62 degrees 07
minutes 22 seconds West 125.00 feet;
thence North 27 degrees 52 minutes 38 seconds East 276.93 feet; thence North 00
degrees 09 minutes 47 seconds East 70.59 feet; thence South 89 degrees 50
minutes 13 seconds East 57.50 feet;
thence North 00 degrees 09 minutes 47 seconds East  64.96 feet; thence West
83.63 feet to the Point of Beginning.
 
 
PARCEL 2:
 
All that part of the East Half of the Northwest Quarter of Section 32, Township
100 North, Range 21, West of the 5th P.M., Worth County, Iowa, described as
follows:
 
Commencing at the Northwest corner of the Northeast Quarter of the Northwest
Quarter of said Section 32; thence South 89 degrees 41 minutes 18 seconds East,
a distance of 196.25 feet, on an assumed bearing on the North line of said
Northwest Quarter; thence South 00 degrees 18 minutes 42 seconds West, a
distance of 50.82 feet, to the South right-of-way line of County Road No. 105,
which is the Point of Beginning; thence South 42 degrees 23 minutes 30 seconds
West, a distance of 200.92 feet on the Easterly right-of-way line of County Road
S-28; thence South 00 degrees 00 minutes 01 West, a distance of 86.40 feet, on
the Easterly right-of-way line of said County Road
S-28; thence Southeasterly a distance of 618.46 feet, on the Easterly
right-of-way line of said County Road S-28, on a tangential curve concave to the
Northeast, with a radius of 758.47 feet and a central
angle of 46 degrees 43 minutes 10 seconds; thence South 46 degrees 43 minutes 09
seconds East, a distance of 427.40 feet, on the Easterly right-of-way line of
County Road S-28, on a tangential line; thence North 43 degrees 16 minutes 51
seconds East, a distance of 648.76 feet, to a point on

LEGAL_US_W # 6257936.4
 
 

--------------------------------------------------------------------------------

 

the Westerly right-of-way line of Interstate Highway No. 35 Ramp C; thence North
28 degrees 40 minutes 15 seconds West, a distance of 510.73 feet, on the
Westerly right-of-way line of said Ramp C; thence North 57 degrees 06 minutes 01
seconds West, a distance of 290.59 feet, on the Westerly right-of-way line of
said Ramp C, to a point on the South right-of-way line of said County Road
No. 105; thence North 89 degrees 43 minutes 59 seconds West, a distance of
369.92 feet, on the South right-of-way line of said County Road No. 105, to the
Point of Beginning, EXCEPT that part of said property deeded to Xenia Rural
Water District, by that certain Warranty Deed dated October 1, 2008, recorded
October 21, 2008 as Document No. 20082263.
 
 
PARCEL 3:
 
Lots 1 through 4, Block 2, Top of Iowa Addition, Worth County, Iowa, according
to the recorded Plat thereof, EXCEPT that part of said lots being deeded to
Worth County, Iowa, by that certain Warranty Deed dated August, 4, 2005,
recorded September 8, 2005 as Document No. 20052136, and described as follows:
 
Part of Lots 2 and 3 and all of Lot 4, Block 2 in the Top of Iowa Plat, Worth
County, Iowa described as follows:
 
Beginning at the Northeast corner of said Lot 4; thence South (assumed bearing)
along the East line of said Lot 4, a distance of 272.24 feet to the South line
of said Lot 4; thence West along said South line 150.00 feet to the West line of
said Lot 4; thence North along said West line, 167.29 feet; thence North 59
degrees 49 minutes 52 seconds West, 208.84 feet to the North line of said Lot 2;
thence East along said North line and the North line of Lots 3 and 4, a distance
of 330.55 feet to the point of beginning.
 
 
PARCEL 4:
 
Part of Lots 2 and 3 and all of Lot 4, Block 2 in the Top of Iowa Plat, Worth
County, Iowa , according to the recorded Plat thereof, described as follows:
 
Beginning at the Northeast corner of said Lot 4; thence South (assumed bearing)
along the East line of said Lot 4, a distance of 272.24 feet to the South line
of said Lot 4; thence West along said South line 150.00 feet to the West line of
said Lot 4; thence North along said West line, 167.29 feet; thence North 59
degrees 49 minutes 52 seconds West, 208.84 feet to the North line of said Lot 2;
thence East along said North line and the North line of Lots 3 and 4, a distance
of 330.55 feet to the point of beginning.
 
 
PARCEL 5:
 
That part of said Lots 4, 5 and 6 in Block 1, Top of Iowa Addition, Worth
County, Iowa, according to the recorded Plat thereof, described as follows:
 
Commencing at the intersection of the Easterly extension of the South line of
471st Street and the Easterly line of Heather Lane as platted in said Top of
Iowa Plat; thence North 30 degrees 00 minutes 00 seconds East (assumed bearing)
along the Easterly line of Heather Lane 9.40 feet to the Point of Beginning;
thence continuing North 30 degrees 00 minutes 00 seconds East along said
Easterly line 40.41 feet; thence East 88.52 feet; thence South 00 degrees 09
minutes 47

LEGAL_US_W # 6257936.4
 
 

--------------------------------------------------------------------------------

 

seconds West 61.03 feet;
thence South 89 degrees 50 minutes 13 seconds East 42.50 feet; thence South 27
degrees 52 minutes 38 seconds West 307.76 feet; thence North 62 degrees 07
minutes 22 seconds West 125.00 feet;
thence North 27 degrees 52 minutes 38 seconds East 276.93 feet; thence North 00
degrees 09 minutes 47 seconds East 70.59 feet; thence South 89 degrees 50
minutes 13 seconds East 57.50 feet;
thence North 00 degrees 09 minutes 47 seconds East  64.96 feet; thence West
83.63 feet to the Point of Beginning.
 
 
 
 
 

LEGAL_US_W # 6257936.4
 
 

--------------------------------------------------------------------------------

 

 
 
EXHIBIT B
 
The Lease
 
Real Estate Ground Lease dated as of June 13, 2006 by and between Diamond Jo
Worth, LLC, an Iowa limited liability company, and Julseth Farm, LLC, a
__________ limited liability company, as successor in interest to Truman and
Lorraine Julseth, as evidenced by that certain Memorandum of Lease and Purchase
Option dated as of June 13, 2006, and recorded as Document No. 20091550,
Official Records of Worth County, Iowa.
 
 
 
Real Property subject to the Lease
 
Parcel A:  That part of the East Half of Southwest Quarter of Section 29,
Township 100 North, Range 21, West of the 5th P.M., Worth County, Iowa,
described as follows:
 
 
Commencing at the northwest corner of the East Half of the Southwest Quarter of
said Section 29; Thence South  (assumed bearing) along the West line of the East
Half of the Southwest Quarter of said Section 29 a distance of 971.55 feet to
the point of beginning; Thence North 89 degrees 35 minutes  18 seconds
East  1,278.64 feet to the West line of Interstate Highway 35; Thence South 01
degrees 24 minutes 06 seconds East along said West line 331.69 feet; Thence
Southerly 7.95 feet along said West line along a nontangential curve concave to
the West, having a central angle of 00 degrees  17 minutes 37 seconds, a radius
of 1,552.10 feet, and a chord bearing of South 03 degrees 44 minutes 08 seconds
West to the North line of the Top of Iowa  Plat to Worth County, Iowa; Thence
South 89 degrees 35 minutes 18 seconds West along said North line 1,286.24 feet
to the West line of the East Half of said Southwest Quarter; Thence North along
said West line 339.58 feet to the point of beginning.
 
 

LEGAL_US_W # 6257936.4
 
 

--------------------------------------------------------------------------------

 

 